Concurring Opinion by
Judge Wilkinson, Jr. :
I concur in the result but am constrained to add that this important problem is worthy of legislative clarification by amendment of the Liquor Code, Act of April 12, 1951, P.L. 90, as amended, 4!J P.S. §1-101 et seq. An express definition or specific designation in the Liquor Code of what constitutes the licensed premises is in order. Merely identifying additional parts of a licensed premises on which liquor may be sold is one thing. Amending the license to increase the size of the licensed premises should be quite something else. Beyond this is the transfer of the license from one licensed premises to another which should not be confused with what is being done here.